SUNDBERG, Justice
(concurring).
I concur in the result reached by the majority in the instant case. The majority opinion, however, does not specifically respond to the assertion by Public Counsel that the Public Commission erred in utilizing a “year-end rate base” as opposed to an “average rate base”. Public Counsel concludes that the Commission’s use of the former criterion results in an unlimited exercise of discretion by the Commission and, therefore, it has exceeded its lawfully delegated authority under Section 366.06(4), Florida Statutes. Petitioner asserts that use of the year-end rate base inflates the calculated revenue requirements of the utility, thereby enabling the utility to achieve a disproportionate return. He points out that use of the year-end rate base method is appropriate only under circumstances of extreme inflation and growth and inappropriate when used to determine what return the utility is actually achieving on its actual investment.
Upon a review of the record, particu-lary the evidence of an extreme growth factor present in this particular proceeding, I conclude that Public Counsel has failed in his burden of demonstrating that the Commission acted unreasonably under the circumstances of the instant request for interim relief. See Citizens of Florida v. Mayo, 316 So.2d 262 (Fla. 1975).